Citation Nr: 0607901	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to March 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for residuals of a ganglion 
cyst of the right wrist, and assigned a 0 percent, 
noncompensable disability rating.  In an October 2005 rating 
decision, the VA Appeals Management Center (AMC) in 
Washington, D.C., increased the initial disability rating to 
10 percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal..."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The VA rating schedule provides for ratings 
higher than 10 percent for a wrist disability, and the 
veteran has continued his appeal, seeking an initial rating 
higher than 10 percent.  The veteran resides in Alabama, and 
his case is being handled through the RO in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since the veteran's separation from service, the 
veteran's right wrist disability has been manifested by 
constant pain and periodic flare-ups of increased pain and 
weakness, without ankylosis of the wrist.


CONCLUSION OF LAW

Since the veteran's separation from service, residuals of a 
ganglion cyst of the right wrist have not met the criteria 
for a disability rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in May 2003, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claim for service connection.  The May 2003 notice did not 
inform the veteran of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.

Despite the inadequacy of the May 2003 VCAA notice as to the 
elements of establishing a disability rating or an effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  Subsequent to the May 2003 VCAA notice, 
VA provided the veteran the remainder of the information 
required under the VCAA with respect to the establishment of 
a disability rating.  In a January 2004 statement of the case 
(SOC), the Montgomery RO related the statutes and regulations 
indicating what is required generally to establish a 
disability rating.  In a March 2005 VCAA letter, the AMC 
informed the veteran of the responsibilities of the veteran 
and VA in obtaining evidence relevant to his claim for a 
higher initial rating for his right wrist disability.  In an 
October 2005 supplemental statement of the case (SSOC), the 
AMC related the rating criteria for disabilities of the 
wrist.

In May 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  In February 2005, the Board 
remanded the issue of the rating for the right wrist 
disability for additional evidentiary development, including 
a VA medical examination.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim for 
a higher rating for his right wrist disability.  VA has 
conducted all appropriate development of evidence relevant to 
that issue, and has secured all available pertinent evidence.

With respect to the issue of the establishment of an 
effective date, the Board notes that VA established service 
connection for the veteran's right wrist disability effective 
from the day after the veteran's separation from service.  
The October 2005 rating decision assigned the same effective 
date for the initial rating of 10 percent, increased from 0 
percent.  VA regulations do not provide for an effective date 
for assignment of a rating earlier than the day after 
separation from service.  See 38 C.F.R. § 3.400(b)(2) (2005).  
As no effective date earlier than that assigned is possible, 
the Board finds that the failure to notify the veteran of the 
basis for assigning an effective date did not prejudice the 
veteran.

The Board concludes then that in this case VA has adequately 
fulfilled its duties under the VCAA.  Errors in the timing or 
omissions in the content of the notice provided did not 
prejudice the veteran.  The Board finds that any and all 
failures of VA to fulfill any duty to notify and assist the 
veteran are harmless error that would not reasonably affect 
the outcome of the case.

Rating for Right Wrist Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran has an ongoing appeal of the initial disability 
rating that the RO assigned and subsequently increased.  The 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider whether staged ratings are warranted.

The veteran received treatment during service for a lump on 
the dorsal side of his right wrist, and pain in the wrist 
with use.  The examiner's assessment was a ganglion cyst.  
The veteran reports that he has ongoing pain in his right 
wrist, and that the pain limits him in performing tasks at 
work and at home.  The veteran is right handed.

Under the VA rating schedule, limitation of motion of the 
major wrist is rated at 10 percent if dorsiflexion is limited 
to less than 15 degrees, or if palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Ankylosis of the major wrist is rated at 30, 40, or 50 
percent, depending on the position in which the wrist is 
ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In his May 2004 hearing, the veteran reported that he had 
constant pain in his right wrist.  He stated that he did not 
take pain medication or receive other treatment for his right 
wrist disorder.  He indicated that a wrist brace that he had 
worn during service had not helped with the symptoms.  He 
related that he avoided carrying anything that weighed more 
than about two pounds in his right hand.  He reported that he 
worked in a clothing store, as a sales representative, and 
that his right wrist pain made him unable to carry boxes.  He 
stated that his right wrist pain made it necessary to him to 
hang articles of clothing one at a time, rather than in 
groups.

On VA medical examination in August 2005, the veteran 
reported that his right wrist had constant pain at a level of 
3 to 4 out of 10, aggravated by overuse.  He stated that he 
had flare-ups of pain at a level of 8 out of 10.  He 
indicated that the flare-ups occurred about six times per 
year, and lasted for days and as long as two weeks.  During 
the flare-ups, he stated, he could not lift more than five 
pounds.  He reported that his work included unloading trucks.  
He stated that he was decreased to light duty during flare-
ups.  Examination of the right wrist revealed no ankylosis.  
The wrist was functional, with dorsiflexion intact to 15 
degrees and plantar flexion to 15 degrees.  The examiner 
noted increased pain, but no limitation of motion, with 
external rotation of the right wrist.  The wrist had full 
strength and good coordination.  X-ray showed no significant 
bony abnormality.  The veteran was not having a flare-up at 
the time of the examination.  At the time of the examination, 
there was no additional limitation due to fatigue, weakness, 
or lack of endurance following repetitive use.

The veteran's right wrist does not have ankylosis, such as 
would warrant a rating higher that 10 percent under the 
rating schedule.  He reports having weakness, increased pain, 
and reduced function in that wrist during flare-ups.  The 
increased disability during flare-ups is adequately and 
appropriately addressed by the 10 percent rating that is in 
effect.  The evidence does not show wrist disability that 
would warrant a rating higher than 10 percent at any time 
since the veteran's separation from service.  Therefore, it 
is not necessary to assign staged ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his right wrist disability.  The right 
wrist impairment affects the veteran's employment, in that he 
is unable to perform heavy or repetitive lifting, and he is 
limited to lighter duties during flare-ups.  The veteran has 
continued working, however, and the affect of the right wrist 
disability on his work does not rise to the level of marked 
interference with his employment.  The Board finds that there 
are no exceptional factors that render application of the 
regular schedular criteria impractical.  There is, therefore, 
no basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a ganglion cyst of the right wrist 
is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


